Citation Nr: 1724236	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  06-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for loss of use of all extremities.

6.  Entitlement to special monthly compensation (SMC) for the loss of use of both hands.

7.  Entitlement to SMC for the loss of use of both feet.

8.  Entitlement to specially adapted housing allowance or special home adaptation grant.

9.  Entitlement to an automobile allowance or specially adapted equipment.

10.  Entitlement to an initial rating greater than 10 percent prior to August 22, 2008, for cervical strain with degenerative disc disease.

11.  Entitlement to an initial rating greater than 20 percent from August 22, 2008, for cervical strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1975 and from June 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, respectively.  Jurisdiction rests with the Phoenix, Arizona RO.

In a December 2008 rating decision the Phoenix RO granted an increased rating for the Veteran's service-connected cervical spine disability from 10 percent to 20 percent, effective from August 22, 2008.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge, at the RO in February 2009.  A transcript of the hearing has been associated with the record.

This case was remanded by the Board in September 2009 for further development.  Thereafter, in a January 2012 Board determination the Board denied the above claims, while granting a separate 10 percent rating for the Veteran's posterior midline cervical scar.  Thereafter, by way of a June 2014 Order to Vacate, the Board vacated the denial of the above claims (without disturbing the grant of the separate 10 percent rating for the Veteran's posterior midline cervical scar) to comply with the holding of the United States Court of Appeals for Veterans Claims in Bryant v Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  As such, in August 2014, the Board remanded the above issues in order to afford the Veteran the opportunity to appear at another Board hearing.  

The Veteran was scheduled for a hearing in November 2016; however, prior to the scheduled hearing and in a subsequent December 2016 submission indicated that he had been hospitalized for emergent treatment and would not be able to appear at the scheduled hearing.  In addition, the December 2016 submission stated that the Veteran could not attend his Board hearing and stated that he no longer wished to have a Board hearing and withdrew his request for such a hearing.  He requested that his appeal be immediately forwarded to the Board and directed the Board to make a decision based on the evidence of record (including the transcripts from the original Board hearing.  Based on the foregoing offer of a hearing and the Veteran's explicit withdrawal of the proffered hearing, the Board finds that there was substantial compliance with its remand directives and concludes that no additional development is warranted to comply with the provisions set forth in Bryant.  In addition, pursuant to the directives of the September 2009 Board remand, records from the Social Security Administration (SSA) were obtained and VA examinations conducted.  The Board finds that there has been substantial compliance with these remand instructions as well.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that since the last adjudication of the claim by the RO, in a January 2011 Supplemental Statement of the Case (SSOC), the Veteran has submitted additional evidence to support his claims.  However, in a March 2011 statement, the Veteran waived the right to have the additional evidence reviewed by the AOJ and preparation of another SSOC.  As such, the Board concludes that it may proceed with the adjudication of the claims without prejudice to the Veteran.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2016 statement withdrawing his request for a second Board hearing, the Veteran indicated that he had been hospitalized at a VA facility in November 2016 due to complications from spinal surgery.  The Veteran did not state whether the surgery was for the service-connected cervical spine disability on appeal, his service-connected lumbar spine disability, or for some unrelated spinal disability.  In addition, a June 2015 VA treatment record indicated that contemporaneous diagnostic testing and testing from 2014 showed no evidence of demyelinating central nervous system disease.  Examination of the Veteran indicated that he was largely functional.  The treatment provider indicated that there may have been some mild cervical or lumbar radiculopathies, but the examination was inaccurate due to the Veteran's poor effort.  Thus, there clearly are outstanding VA treatment records not of record that would be relevant to the claims on appeal, including treatment for the spine and neurological issues in the extremities.  Those claims not directly implicated by the foregoing records are inextricably intertwined with the peripheral neuropathy and cervical spine claims.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from November 2008 to the present.

2.  Based on the information contained in the VA treatment records, undertake any additional development required, to include VA examinations as warranted.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




